DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed December 2, 2020.
Claims 1, 8, 10, 14, and 17 have been newly amended.
Claim 13 has been cancelled.
Claim 21 has been newly added.
Claims 2-7, 9, 11-12, 15-16, and 18-20 are in their original or previous presentation.
Claims 1-12 and 14-21 are currently pending and have been fully examined.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 2, 2020 was filed after the mailing date of the Non-Final Rejection on September 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-7, 8-12, and 14-16), and machine (claims 17-21), which recite steps of detecting a medical plan, acquiring identification information for a medical process associated with a medical plan arrangement application, acquiring information on available time slots of medical resources, receiving an allocation request, 
These steps of detecting a medical plan, acquiring identification information for a medical process associated with a medical plan arrangement application, acquiring information on available time slots of medical resources, receiving an allocation request, determining available time slots based on the first and second information, selecting and assigning an available resource to a sub-process of the medical process based on costs of the resource, determining appointment information of the at least one sub-process, encrypting appointment information, displaying appointment information on a display, displaying a user interface for navigation to the medical resource, receiving a request for navigation, determining the location of the mobile device, determining the location of the assigned medical resource, determining a route from the mobile device location to the assigned medical resource, and displaying a map indicating the mobile device location, the assigned medical resource location, and the route between the two locations, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed to collecting and organizing data, scheduling appointments for users by connecting users with available medical resources, and determining routes for users to reach selected medical resources.  Accordingly, the claims recite an abstract idea.

amount to mere instructions to apply an exception (such as recitation of executing on a mobile device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0054], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of determining appointment information amounts to mere data gathering, recitation of the second information includes available time slots of the medical resources amounts to selecting a particular data source or type of data to be manipulated, recitation of communicating with the medical plan arrangement application executing on the mobile device to receive a medical resource allocation request amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as communicating with the one or more servers over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing determining steps for each of the plurality of sub-processes, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); acquiring information from a 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 5, 14, and 20, reciting particular aspects of how information may be encrypted; claims 3-4, 6-7, 9-13, 15-16, and 18-19 reciting particular aspects of how requests may be made and processed, available time slots may be determined, and navigation maps may be determined and displayed, are methods of organizing human activity). 
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.






Claims 1, 2, 4-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol (US 2015/0112696 A1), hereinafter Tavakol, in view of Ogden et al. (US 2018/0047091 A1).
Regarding claim 1, Tavakol teaches
Detecting, by one or more servers, a medical plan arrangement application executing on a mobile computing device, the medical plan arrangement application automatically communicating with the one or more servers over a network and acquiring, by one or more servers, first information for identifying a medical process associated with a medical plan arrangement application, wherein the medical process includes a plurality of sub-processes and the first information includes a list of the plurality of sub-processes, a sequence of the plurality of the sub-processes, a schedule time slot for attending a sub-process, and a place of a visit of a sub-process; 
Tavakol teaches the system (which can include a mobile application equivalent to the medical plan arrangement application; [0008]) can identify a procedure type (equivalent to acquiring first information for identifying a medical process; [0117]), as well as an array of procedures (equivalent to a list of a plurality of sub-processes; [0089]), the start time of each procedure (equivalent to a sequence of the plurality of the sub-processes; [0088]), a plurality of time blocks for each procedure (equivalent to a schedule time slot for attending a sub-process; [0088], and office locations for available procedures and time slots (equivalent to a place of visit; [0008]).  

acquiring, by one or more servers, from at least one storage device, second information on medical resources of a plurality of medical resource providers, wherein the second information includes available time slots of the medical resources; 
Tavakol teaches acquiring healthcare appointment availability (equivalent to available time slots) across multiple disparate sources (equivalent to a plurality of medical resources providers), where the healthcare appointment availability is acquired from platforms ([0008]), which include mass storage systems (equivalent to the at least one storage device; [0136]). 
Communicating, by one or more servers, with the medical plan arrangement application executing on the mobile computing device to receive a medical resource allocation request; 
Tavakol teaches the system (element 100 of Fig. 7) receives the appointment booking ([0013]) from the user’s device (element 104 of Fig. 7), which can be a mobile computing device ([0081]).
after receiving the medical resource allocation request, initiating, by one or more servers, a medical resource allocation process by programmatically executing: for each sub-process of at least some of the plurality of sub-processes:
Tavakol teaches determining available appointment times upon receiving the user appointment booking request ([0020])
determining, based at least on the first information, a schedule time slot of the sub-process; and determining, from the medical resources based at least on the second information, one or more candidate medical resources that satisfy a criterion of being available during the schedule time slot of the sub-process; 
Tavakol teaches determining available appointment slots (equivalent to the schedule time slots based on the second information) from available healthcare providers (equivalent to the first information; [0118]) based on the user’s booking request ([0020]) which includes procedure type (equivalent to the first information; [0117])
selecting a target medical resource from the one or more candidate medical resources based on costs of the one or more candidate medical resources, wherein the costs of the one or more candidate medical includes at least one of a time cost, a travel cost, or a financial cost; and assigning the target medical resource to the sub-process; 
Tavakol teaches booking an appointment (equivalent to selecting and assigning the target medical resources) from the available appointment slots and providers on behalf of the user ([0125]) based on provider availability (equivalent to a time cost; [0012])
for at least one sub-process of the plurality of sub-processes that is assigned a selected medical resource, executing, by one or more servers, a notification process of the at least one sub- process by programmatically executing: determining appointment information of the at least one sub-process, wherein the appointment information includes information on the medical resource allocated to the at least one sub-process;
Tavakol teaches notifying the user of an appointment being booked ([0051]).
It is noted that the system already has the appointment information including the available healthcare provider (equivalent to the medical resource allocated) as determined previously.  

encrypting first data corresponding to the appointment information of the at least one sub-process to be sent to the medical plan arrangement application;
However, Tavakol does teach encrypting user information ([0096]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have encrypted the first data corresponding to the appointment information using the encryption of Tavakol with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Tavakol further teaches
providing the encrypted first data to the medical plan arrangement application executing on the mobile computing device to generate a first presentation on a display of the mobile computing device, wherein the first presentation includes the appointment information of the at least one sub-process and provides a first user interface feature,
Tavakol teaches presenting a calendar which displays the booked appointment on a user interface ([0115]) which includes all healthcare appointment data ([0127]).
Tavakol does not teach, but Ogden teaches
and, from the first user interface feature, the user can trigger transmission of a navigation request to the one or more servers to initiate, by the one or more servers, a navigation process to determine a route to a location of the assigned medical resource of the at least one sub-process; 
Ogden teaches determining various aspects of a predicted route of travel from the user’s physical location to the location of a physical venue ([0003])
and receiving, from the mobile computing device, the navigation request after the user interacts with the first user interface feature; 
Ogden teaches the system receives the user’s request for travel directions ([0056]) through a user interface (Fig. 1A)
and after receiving the navigation request, initiating, by one or more servers, the navigation process by programmatically executing: determining, based on location data determined by the medical plan arrangement application executing to interface with a positioning module of the mobile computing device, a current location of the mobile computing device; 
Ogden teaches determining the current location of the computing device (equivalent to the mobile computing device; [0023])
determining, based on the second information, the location of the assigned medical resource of the at least one sub-process; 
Ogden teaches the system can determine that a user intends to travel to a particular physical location (the physical location is the allocated medical resource of Tavakol; [0021])
determining a route from the current location of the mobile computing device to the location of the medical resource assigned to the at least one sub-process; 
Ogden teaches the system and determine one or more routes from the current location of the computing device to the desired physical location ([0029])
and providing navigation data to the medical plan arrangement application executing on the mobile computing device to generate a second presentation including a map on the display of the mobile computing device, wherein the second presentation depicts, (i) the current location of the mobile computing device on the map, (ii) the location of the medical resource assigned to the sub- process on the map, and (iii) the route on the map.
Ogden teaches generating a presentation including a map on the display of the mobile computing device, which depicts the current location of the mobile computing device on the map, the desired destination on the map, and the route between the mobile computing device and the desired destination on the map (Fig. 1A and [0056])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the medical scheduling system of Tavakol to generate the map display and navigation of Ogden with the motivation to increase the efficiency of users and reduce the use of communication resources, as recognized by Ogden in [0049].






Regarding claim 17, Tavakol teaches
one or more network interfaces to communicate with a mobile computing device of the user;
Tavakol teaches a network interface in communication with a mobile computing device of the user (Fig. 7)
and one or more processors in communication with the one or more network interfaces, the one or more processors to:
Tavakol teaches one or more processors in communication with the network interface (Fig. 7, element 120)
detect a medical plan arrangement application executing on a mobile computing device, the medical plan arrangement application automatically communicating with the one or more servers over a network and acquire first information for identifying a medical process, wherein the medical process includes a plurality of sub-processes and the first information includes a list of the plurality of sub-processes, a sequence of the plurality of sub-processes, a schedule time slot for attending a sub-process, and a place of a visit of a sub-process; 
Tavakol teaches the system (which can include a mobile application equivalent to the medical plan arrangement application; [0008]) can identify a procedure type (equivalent to acquiring first information for identifying a medical process; [0117]), as well as an array of procedures (equivalent to a list of a plurality of sub-processes; [0089]), the start time of each procedure (equivalent to a sequence of the plurality of the sub-processes; [0088]), a plurality of time blocks for each procedure (equivalent to a schedule time slot for attending a sub-process; [0088], and office locations for available procedures and time slots (equivalent to a place of visit; [0008]).  
Tavakol does not explicitly teach the medical process includes a plurality of sub-processes, however it would have been obvious to one ordinarily skilled in the art by the effective filing date of the instant application that a medical process would include a plurality of steps, equivalent to sub-processes.
acquire, from at least one storage device, second information on medical resources of a plurality of medical resource providers, wherein the second information includes available time slots of the medical resources; 
Tavakol teaches acquiring healthcare appointment availability (equivalent to available time slots) across multiple disparate sources (equivalent to a plurality of medical resources providers), where the healthcare appointment availability is acquired from platforms ([0008]), which include mass storage systems (equivalent to the at least one storage device; [0136]). 
communicate with the medical plan arrangement application executing on the mobile computing device to receive a medical resource allocation request; 
Tavakol teaches the system (element 100 of Fig. 7) receives the appointment booking ([0013]) from the user’s device (element 104 of Fig. 7), which can be a mobile computing device ([0081]).
Initiate, after receiving the medical resource allocation request, a medical resource allocation process by programmatically executing: for each sub-process of at least some of the plurality of sub-processes:
Tavakol teaches determining available appointment times upon receiving the user appointment booking request ([0020])
determining, based at least on the first information, a schedule time slot of the sub-process; and determining, from the medical resources based at least on the second information, one or more candidate medical resources that satisfy a criterion of being available during the schedule time slot of the sub-process; 
Tavakol teaches determining available appointment slots (equivalent to the schedule time slots based on the second information) from available healthcare providers ([0118]) based on the user’s booking request ([0020]) which includes procedure type (equivalent to the first information; [0117])
selecting a target medical resource from the one or more candidate medical resources based on costs of the one or more candidate medical resources, wherein the costs of the one or more candidate medical includes at least one of a time cost, a travel cost, or a financial cost; and assigning the target medical resource to the sub-process; 
Tavakol teaches booking an appointment (equivalent to selecting and assigning the target medical resources) from the available appointment slots and providers on behalf of the user ([0125]) based on provider availability (equivalent to a time cost; [0012])
for at least one sub-process of the plurality of sub-processes that is assigned a selected medical resource, executing a notification process of the at least one sub- process by programmatically executing: determining appointment information of the at least one sub-process, wherein the appointment information includes information on the medical resource allocated to the at least one sub-process;
Tavakol teaches notifying the user of an appointment being booked ([0051]).
It is noted that the system already has the appointment information including the available healthcare provider (equivalent to the medical resource allocated) as determined previously.  
Tavakol does not explicitly teach
encrypting first data corresponding to the appointment information of the at least one sub-process to be sent to the medical plan arrangement application;
However, Tavakol does teach encrypting user information ([0096]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have encrypted the first data corresponding to the appointment information using the encryption of Tavakol with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Tavakol further teaches
providing the encrypted first data to the medical plan arrangement application executing on the mobile computing device to generate a first presentation on a display of the mobile computing device, wherein the first presentation includes the appointment information of the at least one sub-process and provides a first user interface feature,
Tavakol teaches presenting a calendar which displays the booked appointment on a user interface ([0115]) which includes all healthcare appointment data ([0127]).
Tavakol does not teach, but Ogden teaches
and, from the first user interface feature, the user can trigger transmission of a navigation request to the one or more servers to initiate, by the one or more servers, a navigation process to determine a route to a location of the assigned medical resource of the at least one sub-process; 
Ogden teaches determining various aspects of a predicted route of travel from the user’s physical location to the location of a physical venue ([0003])
and receiving, from the mobile computing device, the navigation request after the user interacts with the first user interface feature; 
Ogden teaches the system receives the user’s request for travel directions ([0056]) through a user interface (Fig. 1A)
and after receiving the navigation request, initiating the navigation process by programmatically executing: determining, based on location data determined by the medical plan arrangement application executing to interface with a positioning module of the mobile computing device, a current location of the mobile computing device; 
Ogden teaches determining the current location of the computing device (equivalent to the mobile computing device; [0023])
determining, based on the second information, the location of the assigned medical resource of the at least one sub-process; 
Ogden teaches the system can determine that a user intends to travel to a particular physical location (the physical location is the allocated medical resource of Tavakol; [0021])
determining a route from the current location of the mobile computing device to the location of the medical resource assigned to the at least one sub-process; 
Ogden teaches the system and determine one or more routes from the current location of the computing device to the desired physical location ([0029])
and providing navigation data to the medical plan arrangement application executing on the mobile computing device to generate a second presentation including a map on the display of the mobile computing device, wherein the second presentation depicts, (i) the current location of the mobile computing device on the map, (ii) the location of the medical resource assigned to the sub- process on the map, and (iii) the route on the map.
Ogden teaches generating a presentation including a map on the display of the mobile computing device, which depicts the current location of the mobile computing device on the map, the desired destination on the map, and the route between the mobile computing device and the desired destination on the map (Fig. 1A and [0056])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the medical scheduling system of Tavakol to generate the map display and navigation of Ogden with the motivation to increase the efficiency of users and reduce the use of communication resources, as recognized by Ogden in [0049].
Regarding claim 2, Tavakol and Ogden teach the limitations of claim 1.  Tavakol does not explicitly teach
encrypting second data regarding the medical process to be sent to the medical plan arrangement application;
However, Tavakol does teach encrypting user information ([0096]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have encrypted the second data regarding the medical process using the encryption of Tavakol and Ogden with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Tavakol further teaches
providing the encrypted second data to the medical plan arrangement application executing on the mobile computing device to generate a third presentation on the display of the mobile computing device, wherein the third presentation depicts the medical process related to the patient and provides a second user interface feature from which the user can trigger transmission of the medical plan arrangement request to the one or more servers;
Tavakol teaches displaying the medical process related to the patient (Fig 8, element 464, “General Eye Consultation”).  
Tavakol does not explicitly teach a second user interface from which the user can trigger transmission of the medical plan arrangement request to the one or more servers.  However, Tavakol does teach transmitting and receiving information between the user and the source (equivalent to the one or more servers; [0132]) and an interface for receiving user booking requests ([0021]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have displayed a second user interface using the system of Tavakol and Ogden with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
and receiving, from the mobile computing device, the medical plan arrangement request after the user interacts with the first user interface feature.
Tavakol teaches receiving booking requests (equivalent to the medical plan arrangement request) from the user ([0021]).
Regarding claims 4 and 18, Tavakol and Ogden teach the limitations of claims 1 and 17.  Tavakol further teaches
the second information further includes locations of the medical resources;
Tavakol teaches the appointment information includes appointment location (equivalent to the location of the medical resource; [0024]).
and the method further comprises: determining a location associated with the user;
Tavakol teaches determining a location associated with the user ([0008])
Ogden further teaches
and determining distances from the location associated with the user to the locations of the medical resources, wherein the target medical resource is selected based at least on the determined distances.
Ogden teaches determining a travel distance between the user and the desired location ([0018]) and determine the desired location based on the shortest distance between the user and the desired location ([0023]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to perform the distance determinations and selections of Ogden with the motivation to increase the efficiency of users and reduce the use of communication resources, as recognized by Ogden in [0049].
Regarding claims 5 and 20, Tavakol and Ogden teach the limitations of claims 1 and 17.  Tavakol does not explicitly teach
encrypting third data regarding the one or more candidate medical resources to be sent to the medical plan arrangement application;
However, Tavakol does teach encrypting user information ([0096]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have encrypted the third data regarding the one or more candidate medical resources using the encryption of Tavakol and Ogden with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Tavakol further teaches
providing encrypted third data to the mobile computing device via the network, causing the mobile computing device to generate a fourth presentation on a display of the mobile computing device, wherein the fourth presentation includes the one or more candidate medical resources corresponding to the sub-process
Tavakol teaches displaying one or more candidate medical doctors corresponding to the sub-process (Fig. 9)
Tavakol does not explicitly teach
and concurrently provides a third user interface feature from which the user can select a medical resource as the target medical resource from the one or more candidate medical resources and trigger a transmission of a selection request including the target medical resource; and receiving the selection request from the mobile computing device.
However, Tavakol does teach displaying an interface where the user can select a medical doctor (equivalent to resource) from the one or more candidate medical doctors (Fig. 9) by selecting Book Online ([0123]) which triggers a transmission of a selection request including the target medical resource and is received by the system ([0125]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have concurrently provided the selection interface of Tavakol and Ogden with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Regarding claim 6, Tavakol and Ogden teach the limitations of claim 1.  Tavakol further teaches
receiving, from the mobile computing device through the network, a search request including time information;
Tavakol teaches receiving a search request ([0020]) which includes appointment times ([0008]) through the network (Fig. 7, element 101)
and searching, in response to the received search request, an objective sub-process from the plurality of sub-processes based on the time information as the at least one sub-process of the plurality of sub-processes of which the notification process is to be executed.
Tavakol teaches filtering (equivalent to searching) for available appointments that best satisfy the user search ([0020])
Regarding claims 7 and 19, Tavakol and Ogden teach the limitations of claims 1 and 17.  Tavakol further teaches
the medical resource allocation process is executed based on one or more first rules of a rulebook;
Tavakol teaches the system implements a set of rules for producing the available appointment times that best satisfy the user’s search request ([0115])
Tavakol does not explicitly teach
and the method further comprises, when a sub-process of the plurality of sub- processes is failed to be allocated with a medical resource via the medical resource allocation process based on the one or more first rules: retrieving one or more second rules from the rulebook; and continuing to execute the medical resource allocation process for the sub- process based at least on the one or more second rules.
However, Tavakol does teach updating available appointments based on three factors (equivalent to rules in a rulebook; Fig. 6).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to allocate the sub-process based on the second factor if it failed to be allocated based on the first factor, with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol (US 2015/0112696 A1), hereinafter Tavakol, in view of Cunico et al. (US 2018/0247272 A1).
Regarding claim 8, Tavakol teaches
acquiring, by the one or more servers, first information of a medical process from a first storage device, wherein the medical process includes a plurality of sub- processes to be allocated with medical resources and the first information includes a list of the plurality of sub-processes, a sequence of the plurality of the sub-processes, a schedule time slot for attending a sub-process, and a place of a visit of a sub-process; 
Tavakol teaches the system (which can include a mobile application equivalent to the medical plan arrangement application; [0008]) can identify a procedure type (equivalent to acquiring first information for identifying a medical process; [0117]), as well as an array of procedures (equivalent to a list of a plurality of sub-processes; [0089]), the start time of each procedure (equivalent to a sequence of the plurality of the sub-processes; [0088]), a plurality of time blocks for each procedure (equivalent to a schedule time slot for attending a sub-process; [0088], and office locations for available procedures and time slots (equivalent to a place of visit; [0008]).  
Tavakol does not explicitly teach the medical process includes a plurality of sub-processes, however it would have been obvious to one ordinarily skilled in the art by the effective filing date of the instant application that a medical process would include a plurality of steps, equivalent to sub-processes.
obtaining, by the one or more servers, second information on medical resources from a second storage device, the second storage device providing medical resource information of one or more medical resource providers, wherein the second information includes available time slots and locations of the medical resources;
Tavakol teaches acquiring healthcare appointment availability (equivalent to available time slots) across multiple disparate sources (equivalent to a plurality of medical resources providers), where the healthcare appointment availability is acquired from platforms ([0008]), which include mass storage systems (equivalent to the at least one storage device; [0136]).
allocating, by the one or more servers, the medical resources for the medical process based on the first information and the second information;
Tavakol teaches determining available appointment slots (equivalent to the schedule time slots based on the second information) from available healthcare providers ([0118]) based on the user’s booking request ([0020]) which includes procedure type (equivalent to the first information; [0117]), and booking an appointment (equivalent to allocating the medical resources) from the available appointment slots and providers on behalf of the user ([0125])
determining, based at least on the first information, a schedule time slot of the sub-process; and determining, from the medical resources based at least on the second information, one or more candidate medical resources that satisfy a criterion of being available during the schedule time slot of the sub-process; 
Tavakol teaches determining available appointment slots (equivalent to the schedule time slots based on the second information) from available healthcare providers ([0118]) based on the user’s booking request ([0020]) which includes procedure type (equivalent to the first information; [0117])
selecting a target medical resource from the one or more candidate medical resources based on costs of the one or more candidate medical resources, wherein the costs of the one or more candidate medical includes at least one of a time cost, a travel cost, or a financial cost; and assigning the target medical resource to the sub-process; 
Tavakol teaches booking an appointment (equivalent to selecting and assigning the target medical resources) from the available appointment slots and providers on behalf of the user ([0125]) based on provider availability (equivalent to a time cost; [0012])
determining, by the one or more servers, for at least one sub-process of the plurality of sub-processes of the medical process, appointment information of the at least one sub-process based on at least a portion of the second information corresponding to the medical resource allocated to the at least one sub-process, wherein the appointment information of the at least one sub-process is for presentation on a user interface of a mobile computing device;
It is noted that the system already has the appointment information including the available healthcare provider (equivalent to the medical resource allocated) as determined previously.  
Tavakol does not teach, but Cunico teaches
and notifying, by the one or more servers via a network, the user with the appointment information of the at least one sub-process of the plurality of sub- processes.
Cunico teaches scheduling a notification to notify the user of a doctor’s appointment 55 minutes before the scheduled time of the doctor’s appointment ([0058]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to schedule the notification of Cunico 
Regarding claim 9, Tavakol and Cunico teach the limitations of claim 8.  Tavakol further teaches
determining an upcoming sub-process of the medic process as the at least one sub-process of the plurality of sub-processes whose appointment information is to be notified;
Tavakol teaches the system can identify a procedure type of a booked appointment (equivalent to determining an upcoming sub-process of the medic process as the at least one sub-process of the plurality of sub-processes whose appointment information is to be notified; [0117]).  
Cunico further teaches
determining a notification time point based on a closest time point associated with the upcoming sub-process; and notifying the user by sending to the mobile computing device via the network the appointment information of the upcoming sub-process for presentation on the user interface at the notification time node.
Cunico teaches scheduling a notification to notify the user of a doctor’s appointment 55 minutes before the scheduled time of the doctor’s appointment ([0058]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to schedule the notification of Cunico with the motivation to greatly improve user awareness of future events, as recognized by Cunico in [0012].
Regarding claim 10
providing first data corresponding to the appointment information of the at least one sub-process of the plurality of sub-processes; and transmitting the first data to the mobile computing device via the network, wherein: the first data causes the mobile computing device to generate a first presentation on a display of the mobile computing device; and the first presentation includes the appointment information of the at least one sub-process of the plurality of sub-processes
Tavakol teaches presenting a calendar which displays the booked appointment on a user interface ([0115]) which includes all healthcare appointment data ([0127]).
Regarding claim 11, Tavakol and Cunico teach the limitations of claim 10.  Tavakol further teaches
determining a location associated with the user;
Tavakol teaches the appointment information includes appointment location (equivalent to the location of the medical resource; [0024]).
determining distances from the location associated with the user to the locations of the medical resources, wherein the allocating the medical resources for the medical process is based further on the determined distances.
Tavakol teaches determining a location associated with the user ([0008])
Regarding claim 14, Tavakol and Cunico teach the limitations of claim 10.  Tavakol does not explicitly teach
transmitting third data to the mobile computing device via the network, causing the mobile computing device to generate a fourth presentation on a display of the mobile computing device, wherein the fourth presentation includes the one or more candidate medical resources corresponding to the at least one sub-process and concurrently provides a user interface feature from which the user can select a medical resource as the target medical resource from the one or more candidate medical resources and trigger a transmission of a selection request including the target medical resource; and receiving the selection request from the mobile computing device.
However, Tavakol does teach displaying one or more candidate medical doctors corresponding to the sub-process on an interface where the user can select a medical doctor (equivalent to resource) from the one or more candidate medical doctors (Fig. 9) by selecting Book Online ([0123]) which triggers a transmission of a selection request including the target medical resource and is received by the system ([0125]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have concurrently provided the selection interface of Tavakol and Cunico with the motivation to enhance the user experience, as recognized by Tavakol in [0009].
Regarding claim 15, Tavakol and Cunico teach the limitations of claim 8.  Tavakol further teaches 
the medical resources is allocated for the medical process based further on one or more first rules of a rulebook;
Tavakol teaches the system implements a set of rules for producing the available appointment times that best satisfy the user’s search request ([0115])
Tavakol does not explicitly teach
and the method further comprising, when a sub-process of the plurality of sub- processes is failed to be allocated with a medical resource based on the one or more first rules: retrieving one or more second rules from the rulebook; and continuing to allocate medical resources for the sub-process based at least on the one or more second rules
However, Tavakol does teach updating available appointments based on three factors (Fig. 6).  It would have been obvious to one ordinarily skilled in the art before the 
Regarding claim 16, Tavakol and Cunico teach the limitations of claim 10.  Tavakol further teaches
receiving, from the mobile computing device through the network, a search request including time information;
Tavakol teaches receiving a search request ([0020]) which includes appointment times ([0008]) through the network (Fig. 7, element 101)
searching, in response to the received search request, an objective sub-process from the plurality of sub-processes based on the time information as the at least one sub-process of the plurality of sub-processes of which the appointment information is to be notified
Tavakol teaches filtering (equivalent to searching) for available appointments that best satisfy the user search ([0020])
Regarding claim 21, Tavakol and Cunico teach the limitations of claim 17.  Tavakol further teaches
determining an upcoming sub-process of the medic process as the at least one sub-process of the plurality of sub-processes for which the notification process is to be executed;
Tavakol teaches the system can identify a procedure type of a booked appointment (equivalent to determining an upcoming sub-process of the medic process as the at least one sub-process of the plurality of sub-processes for which the notification process is to be executed; [0117]) which would undergo the notification process ([0051]).  

determining a notification time point before an attendance time slot of the upcoming sub-process with a predetermined time interval, wherein the notification process of the upcoming sub-process is executed at the notification time point.
Cunico teaches scheduling a notification to notify the user of a doctor’s appointment 55 minutes before the scheduled time of the doctor’s appointment ([0058]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to schedule the notification of Cunico with the motivation to greatly improve user awareness of future events, as recognized by Cunico in [0012].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol (US 2015/0112696 A1), hereinafter Tavakol, in view of Ogden et al. (US 2018/0047091 A1), in further view of Cunico et al. (US 2018/0247272 A1).
Regarding claim 3, Tavakol and Ogden teach the limitations of claim 1.  Tavakol further teaches
determining an upcoming sub-process of the medical process as the at least one sub-process of the plurality of sub-processes for which the notification process is to be executed;
Tavakol teaches the system can identify a procedure type (equivalent to acquiring first information for identifying a medical process; [0117]).  
Tavakol and Ogden do not teach, but Cunico teaches
and determining a notification time point before an attendance time slot of the upcoming sub-process with a predetermined time interval, wherein the notification process of the upcoming sub-process is executed at the notification time point.
Cunico teaches scheduling a notification to notify the user of a doctor’s appointment 55 minutes before the scheduled time of the doctor’s appointment ([0058]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Tavakol and Ogden to schedule the notification of Cunico with the motivation to greatly improve user awareness of future events, as recognized by Cunico in [0012].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol (US 2015/0112696 A1), hereinafter Tavakol, in view of Cunico et al. (US 2018/0247272 A1), in further view of Ogden et al. (US 2018/0047091 A1).
Regarding claim 12, Tavakol and Cunico teach the limitations of claim 10.  Tavakol and Cunico do not teach, but Ogden teaches
determining, based on location data received from the mobile computing device via the network, a current location of the mobile computing device;
Ogden teaches determining the current location of the computing device (equivalent to the mobile computing device; [0023])
determining, based on the second information, a location of the allocated medical resource included in the first presentation;
Ogden teaches the system can determine that a user intends to travel to a particular physical location (the physical location is the allocated medical resource of Tavakol; [0021])
determining a route from the current location of the mobile computing device to the location of the allocated medical resource;
Ogden teaches the system and determine one or more routes from the current location of the computing device to the desired physical location ([0029])
and providing navigation data including the route to the mobile computing device to generate a second presentation including a map on the display of the mobile computing device, wherein the second presentation depicts: (i) the current location of the mobile computing device on the map, (ii) the location of the allocated medical resource on the map, and (iii) the route on the map.
Ogden teaches generating a presentation including a map on the display of the mobile computing device, which depicts the current location of the mobile computing device on the map, the desired destination on the map, and the route between the mobile computing device and the desired destination on the map (Fig. 1A and [0056])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the medical scheduling system of Tavakol to generate the map display and navigation of Ogden with the motivation to increase the efficiency of users and reduce the use of communication resources, as recognized by Ogden in [0049].
Response to Arguments and Amendments
Applicant’s arguments and amendments filed December 2, 2020 have been fully considered and are addressed below.
Regarding the objection to claim 8, the objection has been withdrawn in light of the amended claim language.
Regarding 112(b), the 112 rejections have been withdrawn in light of the amended claim language.
Regarding 101, Applicant argues that the claimed invention is not directed to an abstract idea because the alleged abstract idea was not a judicial exception since it was not “fundamental”.  Examiner respectfully disagrees.  The claims are directed to collecting and organizing patient data, scheduling appointments for users by connecting users with available medical resources, and determining routes 
Regarding the amended claim language of claim 1 (Remarks, p. 21-22), Applicant asserts that the claim as amended, and taken as a whole, recites limitations that cannot be performed only by a human, specifically due to the generic computer components included in the claim (i.e. one or more servers, a medical plan arrangement application, a mobile computing device, one or more servers over a network, etc).  Examiner respectfully disagrees.  The inclusion of the generic computer components does not prevent the activity itself from being performed by a human.  MPEP 2106.04(a)(2)(II) states “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping”.  In this case, it has been determined that the activity itself falls within the “certain method of organizing human activity” grouping.  
Regarding the medical resource allocation process, the notification process, and the navigation process, Applicant argues that the large amount of data that needs to be processed would preclude the activity from being performed in the human mind.  While there is a limit to the amount of data a human 
Regarding Applicant’s argument with respect to preemption (Remarks, p. 25-26), Examiner directs Applicant’s attention to MPEP 2106.04(I), which states: 
“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.”
As dictated by the MPEP, preemption was not used as a standalone test for determining the eligibility of the claims.  Instead, the previous Office Action used the two-part framework from the Alice/Mayo test according to the MPEP to determine the eligibility of the claims.
Regarding Step 2A Prong 2, Applicant asserts that the judicial exception is integrated into a practical application because it solution to a technical problem.  Examiner respectfully disagrees.  The issues detailed on page 27 of the Remarks appear to be directed to the distribution of a medical 
Regarding Step 2B, Applicant argues that the claims are drawn to “significantly more”.  Examiner respectfully disagrees.  The inclusion of at least one processor and at least one storage device is merely the inclusion of generic computer components, and is not an improvement to the functioning of a computer.  While the computer hardware is used to perform certain processes, there is nothing in the claims that suggests an improvement in the computer hardware itself.
Regarding the Berkheimer Memorandum, the USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well- understood, routine, conventional nature of elements, and can take official notice. The previous Office Action included citations to the Applicant’s specification and court decisions to determine the general functionality of the limitations as well as citations to case law to analogize the technologies and functions. Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception.
For the reasons as stated above Examiner respectfully submits that Applicant’s arguments are not persuasive, and thus the 101 rejection is sustained. 
Regarding the 103 rejections based on Tavakol and Ogden, Examiner notes that the rejections have been updated to specifically address the amended claim language.  Applicant’s arguments which pertain to the amended claim language are moot in view of the updated rejections above.

Regarding the 103 rejections based on Tavakol and Cunico, Applicant’s arguments surrounding Tavakol in view of Cunico are largely related to the alleged deficiencies of Tavakol, or are related to the amended claim language, and have been addressed above. Please see the Examiner’s responses above in view of the 103 rejections based on Tavakol and Ogden.  
Regarding the 103 rejections based on Tavakol, Ogden, and Cunico, Applicant’s arguments surrounding Tavakol in view of Ogden, in further view of Cunico are largely related to the alleged deficiencies of Tavakol, or are related to the amended claim language, and have been addressed above. Please see the Examiner’s responses above in view of the 103 rejections based on Tavakol and Ogden.  
Regarding the 103 rejections based on Tavakol, Cunico, and Ogden, Applicant’s arguments surrounding Tavakol in view of Cunico, in further view of Ogden are largely related to the alleged deficiencies of Tavakol, or are related to the amended claim language, and have been addressed above. Please see the Examiner’s responses above in view of the 103 rejections based on Tavakol and Ogden.  
Conclusion































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                         
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686